Citation Nr: 0007859	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-11 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability consisting of permanent shakes, 
tremors, tinnitus, hearing loss, nightmares, sexual problems, 
central nervous system disorder and prostate gland problems 
based on VA treatment at the Columbia, South Carolina VA 
Medical Center (VAMC) in October 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
November 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's apparent claim for service connection for 
arthritis of the low back, a right knee disorder and 
depression as secondary to his service connected post 
operative residuals of left total knee replacement was denied 
by the RO in November 1996.  In correspondence received later 
that month the veteran stated that he disagreed with that 
decision, but made it clear that his disagreement was not 
with the denial of secondary service connection, but with the 
statement of the issue.  That correspondence was taken as a 
claim for compensation benefits under 38 U.S.C.A. § 1151 for 
additional disability resulting from VA treatment.  The RO 
then addressed that issue in a decision dated in April 1997 
that resulted in this appeal.  In accordance with the 
veteran's expressed desire, the issue of secondary service 
connection is not before the Board on appeal at this time.


FINDING OF FACT

There is no competent evidence of additional disability as a 
result of hospitalization, medical or surgical treatment.



CONCLUSION OF LAW

The veteran's claim of entitlement to compensation benefits 
under 38 U.S.C.A. § 1151 for additional disability consisting 
of permanent shakes, tremors, tinnitus, hearing loss, 
nightmares, sexual problems, central nervous system disorder 
and prostate gland problems based on treatment at the 
Columbia, South Carolina VAMC in October 1994 is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 
38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims for compensation benefits for additional 
disability consisting of permanent shakes, tremors, tinnitus, 
hearing loss, nightmares, sexual problems, central nervous 
system disorder and prostate gland problems based on 
treatment at the Columbia, South Carolina VAMC in October 
1994 are premised on 38 U.S.C. § 1151.  At the time the 
veteran filed his claim in January 1996, that section 
provided that where any veteran suffered an injury, or an 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or as a result of having 
submitted to an examination under any law administered by the 
Secretary, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991).  That provision subsequently 
was amended to require a necessary showing of negligence or 
fault for recovery.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1997).  However, those amendments were made applicable 
only to claims filed on or after October 1, 1997.  The 
earlier version of section 1151 set forth above is applicable 
to the instant case and will be the only version hereafter 
referred to by the Board in this decision.  See Jones v. 
West, 12 Vet.App. 460 (1999).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern:  (1) The 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  (2) Compensation will not be payable 
under 38 U.S.C.A. 1151 for the continuance or natural 
progress of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(a), 
(b) (1999).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c) (1999).

The threshold question with regard to the issue of 
compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability based on VA treatment in October 1994 is whether 
the veteran has presented a well-grounded claim with regard 
to that issue, that is, one which is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1996); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

"[B]ecause prior section 1151 provided that benefits for a 
disability compensable thereunder "shall be awarded in the 
same manner as if such disability . . . were service [ ] 
connected", 38 U.S.C. § 1151, [ ] the requirements for a 
well-grounded claim under this section are, paralleling those 
set forth in Caluza [Caluza v. Brown, 7 Vet.App. 498 (1995)], 
generally as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  See Jones, 12 Vet. App. at 464; 
see also Jimison v. West, 13 Vet. App. 75 (1999).  Similarly, 
assuming, without deciding, that a continuity-of-
symptomatology analysis would apply in an prior section 1151 
case, the veteran's claim here generally would be well 
grounded if he submitted evidence of each of the following: 
(a) evidence that a condition was "noted" during his VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or 
treatment; and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post- hospitalization/treatment symptomatology. (Any other 
element of a successful prior section 1151 claim, such as 
that the "injury [is] . . . not the result of such veteran's 
own willful misconduct" would be for consideration in the 
adjudication of the merits of a well-grounded prior section 
1151 claim.)  The credibility of the evidence presented in 
support of a claim is generally presumed when determining 
whether it is well grounded."  Jones, 12 Vet. App. at 464.  

Thus, to establish a well-grounded claim for benefits 
pursuant to section 1151, the veteran must show that he has 
additional disability as a result of VA treatment.  This he 
has not done.  The veteran submitted several statements and 
testified at a hearing before a hearing officer at the RO.  
He asserts that, following his knee surgery in October 1994, 
he was given multiple doses of morphine which "almost caused 
a lethal effect."  He has asserted that the alleged morphine 
overdose caused permanent shakes, tremors, constant ringing 
in his ears, nightmares, degenerate sexual relations with his 
wife, acute central nervous system disorder and ongoing 
prostate gland disorders.  He states that while in the 
hospital after being "over medicated" he became totally 
disoriented and incoherent and had to be restrained.  He 
avers that he then became comatose for six days and was then 
disoriented for weeks.  Statements and hearing testimony from 
the veteran's daughter, son-in-law and grandson are to the 
effect that they saw the veteran in the VA hospital after his 
surgery and he was strapped to the bed, semi-conscience and 
incoherent.  The fact that his family members may have been 
alarmed at the appearance and reactions of the veteran 
following his surgery does nothing to establish that he had 
additional disability resulting from the surgery.  Only his 
daughter alleged any lasting affects from the surgery that 
might be considered additional disability in that she 
asserted that he had severe nervous problems ever since 
leaving the hospital.  However, neither she nor the veteran 
is trained in medicine; therefore, neither is competent to 
render a probative opinion on a medical matter, such as the 
existence of either additional disability or a nexus between 
any additional disability the veteran may have and the 
medical treatment he received.  See Espiritu v. Derwinski, 2 
Vet.App. 492, 494-5 (1992).  

The medical evidence of record shows that the veteran was 
diagnosed with depression in September 1994 during evaluation 
for admission to the VA hospital.  During an earlier period 
of hospitalization in January 1993 he was reported to have 
depression and benign prostatic hypertrophy with difficulty 
urinating.  He was admitted to the VAMC on October 2, 1994.  
He had left total knee arthroplasty revision on October 4, 
1994.  Hospital progress notes show that the surgery was done 
without complications.  On October 5 it was reported that he 
was doing well and began ambulation.  He developed a urinary 
tract infection with difficulty voiding and was treated with 
medication.  The infection resolved and he was said to be 
voiding well by the time of his discharge from the hospital.  
A diagnosis of benign prostatic hypertrophy was again noted.  
The hospital report contains no evidence of shakes, tremors, 
tinnitus, hearing loss, nightmares, sexual problems or a 
central nervous system disorder.  

On VA examination in March 1997, the veteran complained of 
tinnitus that he reported began in 1944.  He stated that he 
came out of a coma and his ears were ringing and that they 
had rung ever since.  He reported that after his 1994 surgery 
he was unable to void and was treated with intermittent 
catheterizations.  The examiner noted that inability to void 
after spinal anesthesia was not uncommon and that 
intermittent catheterization was the optimum treatment.  The 
impression was no abnormality of the urinary tract at the 
time of examination.  

On psychiatric examination the impression was generalized 
anxiety disorder and dysthymic disorder.  The examiner opined 
that the veteran's sexual dysfunction was age related and 
complemented by side effects of medication, not due to an 
overdose of medication in the hospital.  The examiner further 
opined that there was no evidence of any residual disability 
associated with a mental disorder that could be attributed to 
a reaction to medication that was administered in October 
1994.  

On VA examination for neurological disorders in April 1997 
the veteran was alert and well oriented.  He had no severe 
organic mental dysfunction.  Cranial nerves were normal 
except for the use of hearing aides in both ears.  Visual 
fields, swallowing, tongue function and ocular motility were 
normal.  Motor system examination showed a generally 
cachectic elderly man.  He had diffuse muscle wasting 
throughout.  He had a forward posture to his spine with 
exaggerated kyphosis.  Station and gait were normal within 
the limits of his spinal osteoarthritis.  Tendon reflexes 
were symmetrical.  The impression was no evidence of any 
residual injury from an overdose of morphine.  

In summary, the medical evidence clearly shows that the 
veteran had a hearing loss with tinnitus and benign prostatic 
hypertrophy prior to his admission to the VA hospital in 
October 1994.  The veteran has not presented any medical 
evidence to demonstrate that any of those disorders became 
worse during that period of hospitalization or as a result of 
the treatment he received while in the hospital.  VA 
examination for neurological disorders in April 1997 did not 
demonstrate that the veteran had any central nervous system 
disorder.  Shakes, tremors and nightmares, if present, are 
not shown to have resulted from medication or other treatment 
rendered during the veteran's October 1994 hospitalization 
and the VA psychiatric examiner concluded that sexual 
problems resulted from age and the side effects of current 
medication.  

Under these circumstances, the Board concludes that the 
veteran has not provided medical evidence to establish that 
he has any current disability resulting from medication or 
other treatment rendered during his October 1994 
hospitalization.  Accordingly, it is the decision of the 
Board that the veteran has failed to submit competent medical 
evidence to the effect that the claim is "plausible" or 
"possible" and that, therefore his claim is not well 
grounded.  See Grottveit, 5 Vet.App. at 93.  
As such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Although the RO did not specifically deny the claim as not 
well grounded, the Board notes that there is no prejudice to 
the veteran solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Further, in this case, the RO provided to the veteran the 
legal requirement of submitting a well-grounded claim in the 
June 1998 Statement of the Case, and clearly explained the 
basis for the denial of the benefits sought (the absence of 
evidence establishing a relationship between any of the 
claimed disability and VA medical services).  Hence, the 
Board finds that the duty to inform him of the evidence 
needed to support his claim is met.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for additional 
disability consisting of permanent shakes, tremors, tinnitus, 
hearing loss, nightmares, sexual problems, central nervous 
system disorder and prostate gland problems based on VA 
treatment at the Columbia, South Carolina VAMC in October 
1994 are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

